 



AGREEMENT OF ASSIGNMENT, ASSUMPTION AND RELEASE

 

THIS AGREEMENT is effective as of the 27th day of December, 2013, by and among:

 

San Lotus Holding Inc., a Nevada corporation (the “Assuming Party”);

 

Green Forest Management Consulting Inc. (the “Debtor”); and

 

The Creditor (the “Creditor”) listed on Exhibit A hereto.

 

WHEREAS, the Debtor is indebted to the Creditor under a promissory note in the
aggregate principal sum of Two Hundred Million Three Hundred One Thousand Nine
Hundred Eighty Five New Taiwan Dollars (TWD $200,301,985), identified in Exhibit
B hereto (referred to as the “Liabilities”).

 

WHEREAS, the Debtor wishes to assign and delegate its obligations under these
Liabilities to the Assuming Party and the Assuming Party wishes to assume the
obligations under the Liabilities.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter provided and
other valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree:

 

1.Assignment of the Liabilities. The Debtor assigns its rights and delegates the
performance of all of its duties, liabilities and obligations under the
Liabilities to the Assuming Party.

2.Assumption of the Liabilities. The Assuming Party assumes and agrees with the
Debtor and the Creditor to fully and faithfully discharge and perform all
duties, liabilities and obligations of the Debtor under the Liabilities.

3.Approval of Assignment and Assumption. The Creditor (a) approves, consents to,
and accepts the assignment and delegation by the Debtor and to the Assuming
Party for the payment and the performance of the Liabilities; and (b) forever
release and discharge the Debtor from the Liabilities.

 

IN WITNESS WHEREOF, the parties hereto have set their hands. 

 

San Lotus Holding Inc.             By: /s/ Chen, Li Hsing   /s/Yu, ChienYang  
Chen, Li Hsing   Yu, ChienYang   Chairman of the Board           Green Forest
Management Consulting Inc.             By:   /s/Chiang, Yu-Chang       Chiang,
Yu-Chang       Director    

 

1

 

 

Exhibit A

 

PROMOSSORY NOTE HOLDERS

 

Note Holder  Land Lot  Land Number  (m2)   Total Area of
Registered
Land   Value of
Interest
(TWD)  Yu, Chien-Yang  Dataoping Section, Zaoqiao Township 
86-1、86-3、90、698-1、699-6、699-7、699-8、699-9、699-10、699-11、699-18、699-27 
 35,251    76,435   $200,301,985                            Laotianliao Section,
Touwu Township  414-2、414-3、421-1、426、432-12、432-11   41,184           

 

  

2

 

 

Exhibit B

 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

FORM OF PROMISSORY NOTE

 

TWD $200,301,985

 

Dated: December 27, 2013

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
December 27, 2013, Green Forest Management Consulting Inc. promises to pay the
seller of certain lots of land in Zaoqiao Township and Touwu Township, Miaoli
County, Taiwan (R.O.C.), Yu, Chien-Yang (the “Land Seller”) the sum of Two
Hundred Million Three Hundred One Thousand Nine Hundred Eighty Five New Taiwan
Dollars (TWD $200,301,985). The Land Seller’s ownership interest in this
Promissory Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Land Seller on or before December 27, 2013
according to the instructions of the Land Seller.

 

    Green Forest Management Consulting Inc.         By: /s/ Chiang, Yu-Chang    
Chiang, Yu-Chang     Director     Green Forest Management Consulting Inc.    
Rm. B302C, 3F.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan County 325  
  Taiwan (R.O.C.)      

 

3

 

 

Annex A

 

PROMOSSORY NOTE HOLDERS

 

Note Holder  Land Lot  Land Number  (m2)   Total Area of
Registered
Land   Value of
Interest
(TWD)  Yu, Chien-Yang  Dataoping Section, Zaoqiao Township 
86-1、86-3、90、698-1、699-6、699-7、699-8、699-9、699-10、699-11、699-18、699-27 
 35,251    76,435   $200,301,985                            Laotianliao Section,
Touwu Township  414-2、414-3、421-1、426、432-12、432-11   41,184           

  



4

 